office_of_chief_counsel internal_revenue_service memorandum number release date cc psi b07 mhbeker postn-148348-11 uilc date date to holly l mccann chief excise_tax program from frank boland chief branch office of associate chief_counsel passthroughs special industries third party communication none date of communication not applicable subject transportation of persons by air - taxability of aircraft management fees this chief_counsel_advice responds to your request for assistance dated date this advice may not be used or cited as precedent issue sec_1 is the control of an aircraft’s pilots a factor for determining the person that has possession command and control of an aircraft who has possession command and control of the aircraft in each of the three factual scenarios described below are the monthly management fees paid to the aircraft management company in each of the three scenarios described below amounts paid for taxable air transportation of persons and thus taxable under sec_4261 of the internal_revenue_code code conclusion sec_1 control of an aircraft’s pilots is a factor for determining the person that has possession command and control of an aircraft this memo does not address situations involving aircraft fractional ownership programs postn-148348-11 management has possession command and control of the aircraft in all three of the scenarios described below the monthly management fees as well as the separately reimbursed amounts paid to management in each of the three scenarios described below are amounts paid for taxable air transportation of persons and thus are taxable under sec_4261 scenario facts owner owns an aircraft that it uses to transport executives and employees of owner and related entities owner and the related entities constitute an affiliated_group as defined in sec_4282 the aircraft is titled and registered in owner’s name owner hires an aircraft management company management to manage its aircraft operations owner pays management a monthly management fee for its services an hourly fee for each hour of flight time and the separately reimbursed amounts described below management may also add a fuel surcharge to the hourly fee if the price of fuel exceeds a set amount pursuant to the agreement between owner and management management is required to provide qualified pilots and crew although management initially selects the pilots owner retains the ultimate right of refusal in pilot selection owner also retains the right to replace the pilots and crew members assigned to the aircraft at anytime with a different set of pilots and crew members selected by management owner designates the destination for flights but the pilots have the ultimate discretion regarding safe operation of the aircraft the pilots and crew members are management’s employees and receive their pay benefits and income_tax reporting documents from management owner reimburses separate from the monthly management fee management for the costs attributable to employing the pilots and crew members management is responsible for ensuring that the pilots receive all training required for flying owner’s aircraft_owner reimburses separate from the monthly management fee management for the training provided and arranged for by management in addition to selecting and training the pilots and crew management performs all of the maintenance on the aircraft and is responsible for ensuring that all faa maintenance and related recordkeeping requirements are satisfied management cleans the interior and exterior of the aircraft as part of its regular maintenance schedule management also provides aircraft scheduling flight planning and weather services management is responsible for selecting and maintaining an insurance_policy for the aircraft the insurance_policy names owner as the insured party owner bears the postn-148348-11 risk of loss for any claims resulting from the aircraft’s operations in excess of amounts covered by insurance management does not indemnify owner for any losses or claims resulting from the aircraft’s operations only owner and its identified affiliated entities may use the aircraft management may not use the aircraft for charters with unrelated third parties all flights are operated under the federal aviation administration faa federal aviation regulations far part related to general aviation flight rules scenario same fact pattern as scenario except that owner allows additional related entities that are not members of the affiliated_group to use the aircraft for business- related travel the same pilots fly all flights on the aircraft again management may not use the aircraft for charters with unrelated third parties flights are operated under far part scenario same fact pattern as scenario except that owner allows management to operate the aircraft for charter service when owner is not using the aircraft under this arrangement management uses the same pilots and crew for the third party charted flights that serve on owner’s flights owner has priority use of the aircraft and can bump a third party charter if it provides notice at least hours before the flight if the aircraft is needed within the hour window that a charter is booked management will provide another comparable aircraft for owner to use in exchange for management’s use of the aircraft_owner receives a portion of the charter revenue from the charters to unrelated third parties unrelated third party charters are flown under a far part certificate related to commuter and on- demand flight operations held by management in addition management maintains insurance for the aircraft which limits owner’s risk of loss to amounts in excess of the amounts covered by the insurance_policy law and analysis sec_4261 of the code imposes a tax on the amount_paid for the taxable_transportation of any person taxable_transportation is defined in sec_4262 to generally include transportation by air that begins and ends in the united_states sec_4261 provides that the tax is paid_by the person making the payment subject_to tax and sec_4291 provides that the tax is collected by the person receiving the payment sec_4282 generally exempts from the sec_4261 tax amounts paid_by one member_of_an_affiliated_group to another member for air transportation on an aircraft if on any particular flight the aircraft is not available for hire by persons who are not postn-148348-11 members of the group the three questions that you asked relate to whether monthly management fees paid_by owner to management are subject_to the taxes imposed by sec_4261 to determine whether these fees are taxable requires that we first determine whether management provides taxable_transportation to owner if we determine that management provides taxable_transportation to owner we must then determine whether the monthly management fee is an amount_paid for that taxable_transportation in revrul_60_311 1960_2_cb_341 aviation companies leased aircraft to lessees and provided pilots experienced mechanics and maintenance services the lessees determined the time and place for flights but the aviation companies controlled load limits decisions on whether to fly in given weather conditions etc thus the lessees had no control_over the pilots beyond specifying qualifications and time and place for operations further the aviation companies agreed to accept responsibility for all losses damages expenses liability and claims resulting from their performance of the contracts the revenue_ruling holds that because the aviation companies maintained possession command and control of the aircraft and performed all services in connection with their operation the aviation companies were furnishing taxable_transportation to the lessees not merely leasing aircraft determining whether a person has possession command and control of an aircraft requires an examination of all of the facts and circumstances of a particular case however the irs’s rulings in this area reveal that certain facts are emphasized when determining whether possession command and control were transferred from one person to another person in revrul_57_545 1957_2_cb_749 an airline company leased an aircraft to another company and then operated including providing pilots subject_to the approval of the lessee company serviced maintained and insured the aircraft in order to transport officials of the lessee company at the lessee company’s expense the aircraft was painted and extensively modified in accordance with the specifications of the lessee company the ruling holds that the airline company provides taxable_transportation services to the lessee company under sec_4261 revrul_58_215 1958_1_cb_439 holds that where a corporation owns an aircraft and appoints an airline company as its agent to service maintain overhaul and operate the aircraft for the purpose of transporting the corporation's personnel the airline company is not furnishing transportation service to the corporation in so holding the revenue_ruling emphasizes that the corporation owns the entire aircraft has exclusive control_over the aircraft's personnel even though the personnel were initially selected by and on the payroll of the airline pays the operating_expenses of the aircraft maintains liability and risk insurance and the airline operates the aircraft as an agent for the corporation in contrast to the facts in revrul_57_545 the corporation in postn-148348-11 revrul_58_215 has the authority to dismiss the aircraft’s personnel who are permanently based with and exclusively assigned to the corporation’s aircraft in addition and unlike the facts of revrul_57_545 the airline company in revrul_58_215 is the agent of the corporation revrul_68_256 1968_1_cb_489 concludes that when a person leases an aircraft and operates the aircraft with its own crew the lease payment is a payment for use of an aircraft that will be under the control of the person during the term of the lease consequently the revenue_ruling holds that the payment is a rental payment rather than a payment for taxable_transportation on the other hand the revenue_ruling concludes that when a person leases an aircraft that includes the use of a crew supplied by the lessor control of the aircraft remains with the lessor because the lessor’s crew is responsible for operations of the plane during the term of the lease accordingly the revenue_ruling holds the lease is in the nature of a charter arrangement of a type described in sec_49_4261-7 of the facility and services excise_tax regulations regulations revrul_70_325 1970_1_cb_231 holds that where an individual leased an aircraft to a corporation in which he is the sole stockholder the corporation is furnishing transportation services to the individual and other persons and payments made by them to the corporation are amounts paid for taxable_transportation the revenue_ruling reasons that under the terms of the lease whereby the corporation registers operates maintains and services the aircraft and furnishes the pilot the individual transferred all the elements of possession command and control of the plane to the corporation revrul_74_123 1974_1_cb_318 holds that an aviation company that provides domestic air transportation services to a government agency using government-owned aircraft provides taxable_transportation to the government agency and that amounts paid both in cash and in-kind to the aviation company is taxable under sec_4261 the revenue_ruling reasons that the transportation services provided by the aviation company when it operates government-owned aircraft is essentially the same services it provides when it uses its own aircraft to provide domestic air transportation the revenue_ruling explains that the mere fact that the aviation company uses government- owned aircraft rather than its own aircraft in carrying out the contract is not sufficient to change the nature of the service as taxable_transportation revrul_76_394 1976_2_cb_355 holds that amounts paid to a company x company by its wholly owned subsidiary and other companies in which its stockholders have a substantial interest or a controlling_interest and are officers and directors under an agreement whereby the companies share in the operating_expenses of an aircraft based on their percentage of use are amounts paid for the taxable_transportation the revenue_ruling reasons that because the title and registration of the aircraft is in the name of x company as owner of the aircraft and the pilot and crew are on x’s payroll x company is deemed to have the essential elements of possession command and control of the plane at all times irrespective of the fact that the other participating postn-148348-11 companies may direct the pilot as to destination and other details concerning actual flights when they use the aircraft revrul_78_75 1978_1_cb_340 holds that the status of an aircraft operator under faa rules including far is not determinative in applying the air transportation taxes imposed by sec_4261 issue you first asked whether the control of an aircraft’s pilots is a factor for determining who has possession command and control of an aircraft based on the revenue rulings discussed above we conclude that control of an aircraft’s pilots is a factor for determining who has possession command and control of an aircraft also when determining who has control_over the pilots the ability to direct the pilots as to destination and time of flights should not be considered determinative issue you next asked which party has possession command and control of the aircraft in each of the three factual scenarios discussed above scenario in scenario although owner is the insured party under the aircraft’s insurance_policy and it bears all risk of loss that result from aircraft operations management exercises virtually all decision making with regard to the operation and maintenance of the aircraft the fact pattern presented in this scenario is distinguishable from the fact pattern presented in revrul_58_215 unlike the corporation in revrul_58_215 owner does not have exclusive control_over the aircraft’s personnel and management does not operate the aircraft as an agent for owner the operational authority that owner exercises over the aircraft is limited to selecting flight destinations which are then scheduled by management in determining whether an aviation company provides taxable_transportation within the scope of sec_4261 it is not relevant that the persons being transported have the power to schedule and direct flights rev_rul management does not own the aircraft through which it provides its services rev_rul or the far under which the aircraft is operated is part part or some other far rev_rul under these facts management provides all of the essential elements necessary for the transportation of persons by air therefore we conclude that owner relinquished possession command and control of the aircraft to management in scenario accordingly we further conclude that management provides taxable_transportation to owner scenario postn-148348-11 scenario presents the same facts as scenario except that additional related entities that are not members of owner’s affiliated_group are permitted to use the aircraft none of the facts relating to possession command and control of the aircraft changed from scenario to scenario thus we conclude that management has possession command and control of the aircraft and that management provides taxable_transportation to owner under the facts of scenario scenario scenario presents same fact pattern as scenario except that owner allows management to operate the aircraft for charter service when owner is not using the aircraft none of the facts relating to possession command and control of the aircraft changed from scenario to scenario thus we conclude that management has possession command and control of the aircraft and that management provides taxable_transportation to owner under the facts of scenario issue finally you asked whether the monthly management fees paid to management in each of the three scenarios described above are amounts paid for taxable air transportation of persons and thus taxable under sec_4261 the concept of an amount_paid for taxable_transportation is addressed in guidance published by the irs revrul_2006_52 2006_2_cb_761 for example states that an airline's costs associated with selling tickets are generally necessary to the air transportation the airline provides therefore all amounts paid to an air transportation services provider that is necessary to receive air transportation services are generally part of the tax_base the regulations and other irs published guidance however specifically exclude or include amounts paid for certain types of services for example the non-taxable items described in sec_49_4261-8 of the regulations generally relate to meals entertainment and hotel accommodations therefore an amount_paid for any service that falls into one of these categories is not included in the sec_4261 tax_base provided it meets the recordkeeping requirements of sec_49_4261-2 for services that are not addressed by the regulations irs published guidance generally limits the tax_base to amounts paid for mandatory charges in essence amounts that must be paid to get on the aircraft for a certain type or level of service revrul_73_508 1973_2_cb_366 for example holds that a security charge is part of the amount_paid for taxable_transportation because it is required to be paid as a condition to receiving air transportation revrul_80_31 1980_1_cb_251 holds that a service charge is not an amount_paid for taxable_transportation if the service is optional not reasonably necessary to the postn-148348-11 air transportation itself and bears a reasonable relation to the cost of providing the service therefore all amounts paid as a condition to receiving air transportation are subject_to tax unless the service is also optional and not reasonably necessary to the air transportation itself owner is required to pay management the monthly management fee in order to use the aircraft for air transportation services the monthly management fees stand in contrast to the nontransportation services described in irs published guidance because the fees are paid to cover expenses related to air transportation services such as maintenance cleaning recordkeeping scheduling flight planning and weather services rather than mere incidental costs such as meals or entertainment costs covered by the monthly management fees are reasonably necessary to the air transportation itself because without maintenance and administrative services like weather information and flight planning management could not provide air transportation services to owner further it is not relevant to this analysis that the monthly management fees may cover indirect or overhead costs of management rather than direct costs of flight operations for example imbedded in the purchase_price of a passenger ticket on a commercial air carrier or chartered flight are essentially similar indirect_costs that make up the monthly management fees amounts paid for air transportation do not escape taxation merely because they are split from direct costs of the transportation and paid separately by the person purchasing the services payment of monthly management fees as well as the separately reimbursed amounts described in the scenarios above is a precondition to receiving air transportation services from management and thus are amounts paid for taxable_transportation accordingly we conclude that the monthly management fees as well as the separately reimbursed amounts paid_by owner to management are amounts paid for taxable_transportation and are therefore subject_to the taxes imposed by sec_4261 please call if you have any further questions
